Title: Thomas Jefferson to Thomas Cooper, 8 April 1820
From: Jefferson, Thomas
To: Cooper, Thomas


					
						Dear Sir
						
							Monticello
							Apr. 8. 20.
						
					
					Your favor of Mar. 1. reached me on the 12th and I answered it on the 13th of that month; since which yours of the 21st has come to hand.   the opinion I gave on the subject of Dr Rice’s publication was that of my first impressions, and without having had time to enquire of others who go more into the world, and know better what is passing in it. I have since extended my enquiries, and, finding reason to apprehend that I had estimated too lightly the opposition he had then pointed at yourself, and having since followed up, it is a duty I owe to your friendship & confidence faithfully to state the result of my further enquiries. it is not, it seems the clamor of a single sect only which is raised; but all have sounded the tocsin of alarm on your appointment, as bringing into the institution principles subversive of the religion of the land, and threatening dangerous effect on the youth who may come to it. assuming your religious creed, they denounce it as boldly as if they really knew it, they alarm parents  and produce, as I am told, more extensive effect than I had supposed possible. this was confirmed by my colleagues of the visitation, at their meeting on the 3d instant; who coming together from different & distant parts of the state, were, by comparing notes, enabled better to ascertain the extent of the unfavorable impressions made by these calumniators. they think too it is on the increase, and is used as a handle, not only by this intolerantism, but hypocritically also by the general enemies of the University; and, on the whole, that it is such as not only to threaten to make your position uneasy, but to depopularise our institution to a certain degree, and add perhaps to it’s obstructions. sincerely therefore as we have wished, and strongly as we have held to your establishment here, the Visitors would think it injustice to you not to leave you free as suggested in your letter, to other engagements, more promising to your  happiness if such offer themselves. it is unfortunate that yours was the single appointment we made, and thus became the single mark for these fanatical  shafts and it is not unlikely that, at a future day, when the other appointments shall be made, and other characters offered to their obloquy, you may, with safety to your peace, be introduced with them; of which state of things both parties will be free to avail themselves.   It seems as if obstructions to our enterprize would multiply on our path. I informed you that our legislature had done nothing for us at their last session, but authorise us to borrow 60,000.D. on the pledge of our own funds. this loan will indeed enable us to compleat all the buildings, except the Library, within the course of 2. or 3. years more, when, & when only, we might open the institution, were it not that our funds would then be engaged in instalments to repay the loan. this renders our commencement absolutely indefinite if the legislature does not give further aid, the buildings will be standing, finished, but unoccupied, while we shall be paying our debt, & liberating our funds. we believe it impossible they can view this with indifference, & therefore we reasonably hope they will take the debt off our hands: in which case we might commence after the close of the next year. but our hopes have been so often disappointed, that we must admit the possibility of their being so again: and we know we have active enemies at work.   Your order for 750.D. has been recieved from mr Vaughan, and our Bursar, three days hence, will set out for Richmond, where our money is in deposit with the Farmer’s bank of Virginia, and he will, through the agency of that bank, have the remittance made to mr Vaughan. I hope this, and our December payment, with your emoluments at Columbia, will have saved you from loss by these untoward circumstances, and that in the course of the present year you may be able to continue yourself there or elsewhere advantageously. but we shall not be easy until we hear this from yourself; and in the mean time we hold ourselves undecided and desirous to accomodate our views and wishes to yours.
					Should you, under all circumstances, adopt another arrangement, you will be free either to retain your mineral collections, or recieve from us immediate payment for them. I salute you with affectionate friendship and respect.
					
						
							Th: Jefferson
						
					
				